Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-16, and 18-21 are currently pending.  Claims 7 and 17 are presently canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed May 13, 2022, with respect to the rejection of Claim 10 under 35 U.S.C. 112(b) have been fully considered and, in combination with the present amendments to Claim 10, are persuasive.  The rejection of Claim 10 under 35 U.S.C. 112(b) has been withdrawn.

Applicant’s arguments, see Remarks, filed May 13, 2022, with respect to the rejections of Claims 1-6, 8-16, and 18-21 under 35 U.S.C. 101 have been fully considered but are not persuasive. 
Applicant first alleges that the present invention is patent eligible because the present invention may involve, but is not directed towards the abstract idea of a certain method of organizing human activities, e.g. see pgs. 9-10 of Remarks – Examiner disagrees.
Examiner concedes that an invention is not inherently patent ineligible because it involves an abstract idea.  However, as shown below, Examiner asserts that the present invention is properly interpreted as being directed towards the abstract idea of a certain method of organizing human activities because the inventive concept of the present invention is directed towards the limitations of the generated first and second outputs and the resulting allocation of resources, which, given the broadest reasonable interpretation, is properly interpreted as at least following instructions because the system is issuing instructions to allocate the care provider resources.  The present invention is not, for example, directed towards a specific, unique, and/or non-conventional type of artificial neural network, but rather, is directed towards an application of the artificial neural network for the purpose of properly allocating care provider resources.
Applicants further allege that the present invention is patent eligible because it recites “specific technical features that improve the underlying technology (i.e., of a discharge planning system for enabling the automated allocation of care provider resources),” analogizing the present invention to the invention of Enfish, e.g. see pgs. 10-11 of Remarks – Examiner disagrees.
The invention of Enfish was directed towards a specific type of data element, namely a self-referential data table, wherein the invention achieved the technological improvements of increased flexibility, faster search times, and smaller memory requirements.  In contrast, Applicants merely conclude that the present invention represents an improvement to discharge planning and the allocation of care provider resources without disclosing what said improvement actually comprises (e.g. faster search times, smaller memory requirements, increased flexibility).
Applicants also allege that the present invention is patent eligible because Farooq, which is relied upon in the present Action as prior art under 35 U.S.C. 103, is considered patent eligible subject matter, e.g. see pgs. 11-12 of Remarks – Examiner disagrees.
As shown below, the present invention has been evaluated under 35 U.S.C. 101 utilizing the two-part Alice/Mayo framework disclosed in MPEP 2106.  Examiner asserts that the requirements and considerations presented under 35 U.S.C. 103 are wholly separate from those required under 35 U.S.C. 101, and hence, a particular prior art reference being patent eligible does not inherently result in the present invention also being deemed patent eligible under 35 U.S.C. 101.
For the aforementioned reasons, Claims 1-6, 8-16, and 18-21 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed May 13, 2022, regarding the rejections of Claims 1-6, 8-16, and 18-21 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-6, 8-16, and 18-21 are within the four statutory categories.  Claims 1-6, 8-10 and 20-21 are drawn to an apparatus for determining and allocating resources utilizing a neural network, which is within the four statutory categories (i.e. machine).  Claims 11-16 and 18 are drawn to a computer-implemented method for determining and allocating resources utilizing a neural network, which is within the four statutory categories (i.e. process).   Claim 19 is drawn to a non-transitory medium for determining and allocating resources utilizing a neural network, which is within the four statutory categories (i.e. manufacture).   

Prong 1 of Step 2A
Claim 1 recites: Apparatus comprising: 
one or more processors; and 
one or more memories storing instructions, that, when executed by the one or more processors, cause the apparatus to perform a computer-implemented method of: 
receiving medical data relating to a hospital admissions event for a person; 
inputting the medical data to an artificial neural network providing a learning model, wherein the learning model has been trained based on historical medical data associated with respective durations of hospitalisations and respective care provider resources required at the end of the respective hospitalisation durations; 
receiving from the learning model first output data representing a predicted duration of hospitalisation for the person resulting from the hospital admissions event for the person; 
receiving from the learning model second output data representing one or more predicted care provider resources required at the end of the predicted hospitalisation duration; and 
allocating one or more of the predicted care provider resources available at or near the end of the predicted hospitalisation duration.  
The limitations of receiving the first and second outputs and allocating the one or more resources, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the analysis and the subsequent allocation of the resources is properly interpreted as following instructions because the system is issuing instructions to the resources), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract ideas for Claims 11 and 19 are identical to the abstract idea for Claim 1, because the only difference between Claims 1, 11, and 19 is that Claim 1 recites an apparatus, whereas Claims 11 and 19 recite a computer-implemented method and non-transitory computer-readable medium respectively.
Dependent Claims 2-6, 8-10, 12-16, 18, and 20-21 include other limitations, for example Claims 2 and 12 recite searching for resources, Claims 3 and 13 recite updating the model, Claims 4, 8, 14, 18 recite the sources of the data, Claims 5-6, 9, and 15-16 recite converting the data, Claim 10 specifies the types of data being processed, Claim 20 recites updating and training the models, and Claim 21 further defines the first output and the allocation of resources, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 11.

Prong 2 of Step 2A
Claims 1-6, 8-16, and 18-21 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the one or more processors and memories comprising any known/conventional type of processor and memory, e.g. see pgs. 14-15 of the present Specification, and the recitation of the artificial neural network comprising known/conventional neural networks, e.g. see pgs. 5-6 of the present Specification, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language of utilizing data relating to a first event, and the language requiring that the outputs comprise a predicted duration of a task and resources required, which amounts to limiting the abstract idea to the field of scheduling/workflow, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving data relating to the first event, which amounts to mere data gathering, and/or recitation of the data relating to the first event, which amounts to selecting a particular type of data to be manipulated, see MPEP 2106.05(g).
Additionally, dependent Claims 2-6, 8-10, 12-16, 18, and 20-21 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the database recited in dependent Claims 2 and 12, the image recognition technique recited in dependent Claims 6 and 16, the updating and training of the models recited in dependent Claim 20), generally linking the abstract idea to a particular technological environment or field of use (e.g. the requirement that the output data represents a tangible care provider resource recited in dependent Claim 10, the narrowing of the first output and allocating steps recited in dependent Claim 21), and/or do not include any additional elements beyond those already recited in independent Claims 1, 11, and 19, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-6, 8-16, and 18-21 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pgs. 5-6 and 14-15 of the Specification discloses that the additional elements (i.e. the neural network and the one or more processors and memory) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving and analyzing data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives event data, and transmits the data to a neural network for processing;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing the event data in a database and/or electronic memory, and retrieving the event data from storage in order to generate the predicted duration of the task and the predicted resources required, and in order to determine the resources to be allocated;
Dependent Claims 2-6, 8-10, 12-16, 18, and 20-21 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than generic structural elements performing generic functions (e.g. the database recited in dependent Claims 2 and 12, and the image recognition technique recited in dependent Claims 6 and 16), receiving or transmitting data over a network (e.g. receiving the data from external sources recited in dependent Claims 4, 8-9, 14, and 18-19), and/or do not recite any additional elements not already recited in independent Claims 1, 11, and 19, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-6, 8-16, and 18-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keen (Pub. No. US 2007/0203761) in view of Farooq (Pub. No. US 2011/0295622), further in view of Saeed (Pub. No. US 2013/0232103).

Regarding Claim 1, Keen discloses the following: Apparatus comprising:
one or more processors (The system includes one or more processors, e.g. see paragraph [0008].); and 
one or more memories storing instructions, that, when executed by the one or more processors, cause the apparatus to perform a computer-implemented method (The system is embodied as a set of instructions stored on a machine readable medium that cause a processor to perform a method, e.g. see paragraph [0008].) of: 
receiving medical data relating to a hospital admission event for a person (The system stores historical patient procedure data, wherein the procedure data includes the step of admitting the patient (i.e. relating to a hospital admission event), e.g. see paragraphs [0019], [0025]-[0026], and [0030].); 
inputting the medical data to an artificial neural network providing a learning model (The historical procedure data is provided to (i.e. input into) a learning model, e.g. see paragraphs [0026], wherein the learning model may include a neural network prediction model, e.g. see paragraph [0027].); 
receiving from the learning model first output data representing a predicted duration of a task resulting from the first event (The system generates predictive scheduling from the learning models, wherein the predictive scheduling includes various attributes including the shortest duration for a procedure (i.e. a task resulting from the first event), e.g. see paragraph [0020].);
receiving from the learning model second output data representing one or more predicted care provider resources required (The predictive scheduling identifies optimal resource utilization, wherein the resources include necessary healthcare providers and/or medical devices, e.g. see paragraphs [0020], [0022], [0036]-[0037], and [0053].); and
allocating one or more of the predicted care provider resources available (The system schedules (i.e. allocates) a particular medical device at a specific location, date, and time for a patient, e.g. see paragraphs [0028], and [0036]-[0037].).
But Keen does not explicitly teach the following:
(A)	wherein the one or more predicted resources required are required at the end of the predicted task duration;
(B)	wherein the one or more of the predicted resources are available at or near the end of the predicted duration;
(C)	wherein the predicted duration of the task comprises a predicted duration of hospitalisation for the person;
(D)	wherein the first event for the person comprises a hospital admissions event for the person; and
(E)	wherein the learning model has been trained based on historical medical data associated with respective durations of hospitalisations and respective care provider resources required at the end of the respective hospitalisation durations.
(A)-(B)	Farooq teaches it was old and well-known in the art of healthcare, at the effective filing date, for the system to utilize a machine learning predictor to determine the probability of readmission for a patient, wherein the machine learning predictor includes a neural network, e.g. see paragraph [0034].  Furthermore, the determined probability of readmission may utilized as a basis for determining a follow-up strategy for a patient, wherein the follow-up strategy may require different types of resources, for example a phone call, an in-home follow-up, or a visit to a doctor, e.g. see paragraphs [0064]-[0065] – that is, the system determines, utilizing a neural network, the optimal set of follow-up resources to be allocated to a patient after the patient has been discharged (i.e. at the end of the predicted task duration).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Keen to incorporate making the predictions for resources at the end of the predicted task duration as taught by Farooq in order to reduce preventable rate of readmission, improve quality of care, and avoid financial and legal implications, e.g. see Farooq paragraph [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)-(E)		Saeed teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an outcome variable estimation algorithm (i.e. a learning model) for predicting a current patient’s outcome variables, e.g. see paragraphs [0024] and [0026], wherein the outcome variables include a length of stay, e.g. see paragraph [0022].  Furthermore, the outcome variable estimation algorithm may utilize neural networks (i.e. machine learning), e.g. see paragraph [0028], wherein the outcome variable estimation algorithm is generated (i.e. trained) based on data obtained from a clinical database that stores data from past patient cases and studies including associated outcome variables including length of stay or need for an intervention (i.e. historical medical data associated with respective durations of hospitalisations and respective care provider resources required), e.g. see paragraphs [0022]-[0024].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Keen, Farooq, and Saeed to incorporate predicting the length of stay utilizing historical length of stay and healthcare resource data as taught by Saeed in order to improve and optimize patient predictions, e.g. see Saeed paragraphs [0001]-[0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 3, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 1, and Keen and Saeed further teach the following:
The apparatus of claim 1, further comprising receiving feedback data indicative of one or both of (i) actual duration of the hospitalization resulting from the hospital admissions event and (ii) actual resources required at the end of the hospitalisation, and means for updating the learning model using said feedback data (The system collects patient-procedure data for the scheduled procedures and utilizes the newly collected data to update the prediction models, e.g. see Keen paragraphs [0043], [0052], and [0077], wherein an event may include a length of stay in a hospital (i.e. a hospitalisation), e.g. see Saeed paragraph [0022].  It would have been obvious to modify the combination of Keen and Farooq to incorporate the hospitalisation data as taught by Saeed in order to improve and optimize patient predictions, e.g. see Saeed paragraphs [0001]-[0004].).

Regarding Claim 4, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 1, and Keen and Saeed further teach the following:
The apparatus of claim 1, further comprising:-4- receiving first and second data sets relating to the hospital admissions event from different external sources (The system receives patient historical data from a plurality of sources, for example from a plurality of patients, a referring provider, and an interpreting provider, e.g. see Keen paragraphs [0030]-[0031] and [0046], Fig. 2, wherein an event may include a length of stay in a hospital (i.e. a hospitalisation), e.g. see Saeed paragraph [0022].  It would have been obvious to modify the combination of Keen and Farooq to incorporate the hospitalisation data as taught by Saeed in order to improve and optimize patient predictions, e.g. see Saeed paragraphs [0001]-[0004].), and transforming one or both of the first and second data sets into a common set of data for input to the learning model (The system transforms the received historical data into a schema from which prediction models can then be built (i.e. a common set of data for input to the learning model), e.g. see Keen paragraphs [0046]-[0051], Figs. 3a-3b.).

Regarding Claim 5, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 4, and Keen further teaches the following:
The apparatus of claim 4, wherein receiving and transforming the first and second data sets transforms the data sets into one or more of a plurality of predetermined event sub-codes defining the event, which sub-codes are appropriate to the learning model (The transformed historical data may include codes conforming to an accepted healthcare terminology such as SNOMED-CT codes and/or another standardized terminology, e.g. see Keen paragraphs [0048]-[0049], Figs. 3a-3b.).

Regarding Claim 8, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 4, and Keen further teaches the following:
The apparatus of claim 7, wherein the first and second data sets comprise computerised medical records for the person received from different respective diagnostic sources (The system receives patient historical data (i.e. computerized medical records) from a plurality of sources, for example from a plurality of patients, a referring provider, and an interpreting provider (i.e. different diagnostic sources), e.g. see Keen paragraphs [0030]-[0031] and [0046], Fig. 2.).

Regarding Claim 9, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 1, and Keen further teaches the following:
The apparatus of claim 8, further comprising receiving first and second data sets relating to the hospital admissions from different external sources (The system receives patient historical data from a plurality of sources, for example from a plurality of patients, a referring provider, and an interpreting provider, e.g. see Keen paragraphs [0030]-[0031] and [0046], Fig. 2, wherein an event may include a length of stay in a hospital (i.e. a hospital admission), e.g. see Saeed paragraph [0022].  It would have been obvious to modify the combination of Keen and Farooq to incorporate the hospitalisation data as taught by Saeed in order to improve and optimize patient predictions, e.g. see Saeed paragraphs [0001]-[0004].), and transforming one or both of the first and second data sets into a common set of data for input to the learning model (The system transforms the received historical data into a schema from which prediction models can then be built (i.e. a common set of data for input to the learning model), e.g. see Keen paragraphs [0046]-[0051], Figs. 3a-3b.), wherein receiving and transforming the first and second data sets produces a plurality of predetermined diagnostic sub-codes (The transformed data may be in the form of SNOMED-CT codes (i.e. predetermined diagnostic sub-codes), e.g. see Keen paragraph [0048].).

Regarding Claim 10, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 1, and Keen and Farooq further teaches the following:
The apparatus of claim 7, wherein the second output data from the learning model represents a tangible care provider resource (The scheduled resources include various medical devices and various personnel needed (i.e. any of which may be interpreted as a “tangible” care provider resource), e.g. see Keen paragraphs [0026], [0037], [0040], and [0072].), and allocating comprises-5- ordering said tangible resource for delivery at or near the end of the end of the hospitalisation duration (The scheduled procedure may include a type of follow-up requiring particular personnel and/or resources, wherein the follow-up may be scheduled for after the patient is discharged (i.e. at or near the end of the hospitalization duration), e.g. see Farooq paragraphs [0050], [0064]-[0065], [0067], and [0073].  It would have been obvious to modify Keen to incorporate scheduling the resources at or near the end of the hospitalization duration as taught by Farooq in order to reduce preventable rate of readmission, improve quality of care, and avoid financial and legal implications, e.g. see Farooq paragraph [0004].).

Regarding Claim 11, the limitations of Claim 11 are substantially similar to those claimed in Claim 1, with the sole difference being that Claim 11 recites a computer-implemented method whereas Claim 1 recites an apparatus.  Specifically pertaining to Claim 11, Examiner notes that Keen teaches a computer implemented method and a system to perform the aforementioned limitations, e.g. see Keen paragraphs [0007] and [0009], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claim 11.
	
Regarding Claim 13, the limitations of Claim 13 are substantially similar to those claimed in Claim 3, with the sole difference being that Claim 13 recites a computer-implemented method whereas Claim 3 recites an apparatus.  Specifically pertaining to Claim 13, Examiner notes that Keen teaches a computer implemented method and a system to perform the aforementioned limitations, e.g. see Keen paragraphs [0007] and [0009], and hence the grounds of rejection provided above for Claim 3 are similarly applied to Claim 13.

Regarding Claim 14, the limitations of Claim 14 are substantially similar to those claimed in Claim 4, with the sole difference being that Claim 14 recites a computer-implemented method whereas Claim 4 recites an apparatus.  Specifically pertaining to Claim 14, Examiner notes that Keen teaches a computer implemented method and a system to perform the aforementioned limitations, e.g. see Keen paragraphs [0007] and [0009], and hence the grounds of rejection provided above for Claim 4 are similarly applied to Claim 14.

Regarding Claim 15, the limitations of Claim 15 are substantially similar to those claimed in Claim 5, with the sole difference being that Claim 15 recites a computer-implemented method whereas Claim 5 recites an apparatus.  Specifically pertaining to Claim 15, Examiner notes that Keen teaches a computer implemented method and a system to perform the aforementioned limitations, e.g. see Keen paragraphs [0007] and [0009], and hence the grounds of rejection provided above for Claim 5 are similarly applied to Claim 15.

Regarding Claim 18, the limitations of Claim 18 are substantially similar to those claimed in Claims 8-9, with the sole difference being that Claim 18 recites a computer-implemented method whereas Claims 8-9 recite an apparatus.  Specifically pertaining to Claim 18, Examiner notes that Keen teaches a computer implemented method and a system to perform the aforementioned limitations, e.g. see Keen paragraphs [0007] and [0009], and hence the grounds of rejection provided above for Claims 8-9 are similarly applied to Claim 18.

Regarding Claim 19, the limitations of Claim 19 are substantially similar to those claimed in Claim 1, with the sole difference being that Claim 19 recites a computer-non-transitory computer-readable medium whereas Claim 1 recites an apparatus.  Specifically pertaining to Claim 19, Examiner notes that Keen teaches a machine-readable medium and a system to perform the aforementioned limitations, e.g. see Keen paragraphs [0008]-[0009], and hence the grounds of rejection provided above for Claim 1 are similarly applied to Claim 19.

Regarding Claim 20, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 1, and Keen, Saeed, and Farooq further teach the following: The apparatus of claim 1, further comprising:-4-
receiving additional medical data (The system receives newly collected patient data, e.g. see Keen paragraph [0043].), relating to the progress of the hospitalisation of the person (The event data may include a length of stay in a hospital (i.e. data relating to the progress of the hospitalisation), e.g. see Saeed paragraph [0022].  It would have been obvious to modify the combination of Keen and Farooq to incorporate the hospitalisation data as taught by Saeed in order to improve and optimize patient predictions, e.g. see Saeed paragraphs [0001]-[0004].);
inputting the additional medical data to the learning model (The newly collected patient data may be provided to the learning module to update the prediction models, e.g. see Keen paragraph [0043].);
receiving, from the learning model, updated first output data representing an updated predicted duration of hospitalisation for the person (The system generates real-time updates for the generated predictions, e.g. see Saeed paragraph [0009].  It would have been obvious to modify the combination of Keen and Farooq to incorporate the updated hospitalisation prediction as taught by Saeed in order to improve and optimize patient predictions, e.g. see Saeed paragraphs [0001]-[0004].); 
receiving, from the learning model, updated second output data representing updated one or more predicted care provider resources required at the end of the updated predicted hospitalisation duration (The outcome variable estimation algorithm is updated in real-time, e.g. see Saeed paragraph [0009], and generates predictions for patient outcome variables, e.g. see Saeed paragraph [0024], wherein the patient outcome variables include the need for an intervention (i.e. care provider resources required), e.g. see Saeed paragraph [0022].  It would have been obvious to modify the combination of Keen and Farooq to incorporate the updated care provider resource prediction as taught by Saeed in order to improve and optimize patient predictions, e.g. see Saeed paragraphs [0001]-[0004].); 
updating the allocation by allocating one or more updated care provider resources (The system utilizes a classifier module that schedules (i.e. allocates) a particular medical device at a specific location, date, and time for a patient, e.g. see Keen paragraphs [0028], and [0036]-[0037], wherein the classifier module utilizes prediction models that are continuously updated, e.g. see Keen paragraphs [0028] and [0043].) available at or near the end of the updated predicted hospitalisation duration (The allocated resources may include a scheduling a physician follow-up appointment with a patient, e.g. see Farooq paragraphs [0064]-[0065] – that is, the system determines, utilizing a neural network, the optimal set of follow-up resources to be allocated to a patient after the patient has been discharged (i.e. at the end of the predicted task duration).  It would have been obvious to modify Keen to incorporate the resource allocation at the end of the hospitalisation duration as taught by Farooq in order to reduce preventable rate of readmission, improve quality of care, and avoid financial and legal implications, e.g. see Farooq paragraph [0004].); and 
training the learning model based on the additional medical data (The newly collected patient data may be provided to the learning module to update (i.e. train) the prediction models, e.g. see Keen paragraph [0043].).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keen, Farooq, and Saeed in view of Ghani (Pub. No. US 2017/0116384).

Regarding Claim 2, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The apparatus of claim 1, wherein the allocating comprises searching one or more databases for one or more of the predicted care provider resources available at or near the end of the predicted hospitalisation duration; and reserving the one or more predicted care provider resources at the one or more databases.
(A)	Ghani teaches it was old and well-known in the art of healthcare, at the effective filing date, for the system to include a lookup module that searches a database of physicians and specialists (i.e. resources) to determine what physicians and specialists are available, wherein the lookup module further enables a user to select (i.e. reserve) an available physician or specialist, e.g. see paragraph [0117].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Keen, Farooq, and Saeed to incorporate searching a database for resource availability as taught by Ghani in order to provide real-time communication between a patient and a healthcare professional and provide individuals with the most up-to-date information, e.g. see Ghani paragraph [0029], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 12, the limitations of Claim 12 are substantially similar to those claimed in Claim 2, with the sole difference being that Claim 12 recites a computer-implemented method whereas Claim 2 recites an apparatus.  Specifically pertaining to Claim 12, Examiner notes that Keen teaches a computer implemented method and a system to perform the aforementioned limitations, e.g. see Keen paragraphs [0007] and [0009], and hence the grounds of rejection provided above for Claim 2 are similarly applied to Claim 12.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keen, Farooq, and Saeed in view of Gottlieb (Pub. No. US 2005/0108054).

Regarding Claim 6, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 4, but does not explicitly teach the following:
(A)	The apparatus of claim 4, further comprising identifying and transforming, using image recognition, one of the data sets from handwritten form to an intermediate form prior to transforming to one of the event sub-codes.
(A)	Gottlieb teaches it was old and well-known in the art of healthcare, at the effective filing date, for the system to include a handwriting recognition module that analyzes handwriting and transforms the handwritten words into alphanumeric characters (i.e. an intermediate form), e.g. see paragraphs [0008] and [0014], wherein the system subsequently compares the alphanumeric characters to a standardized medical vocabulary (i.e. the event sub-codes), e.g. see paragraphs [0008] and [0019]-[0022], to make automatically generating a patient diagnosis code easier.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Keen, Farooq, and Saeed to incorporate the handwriting recognition as taught by Gottlieb in order to make automatically generating a patient diagnosis code easier, e.g. see Gottlieb paragraphs [0003]-[0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 16, the limitations of Claim 16 are substantially similar to those claimed in Claim 6, with the sole difference being that Claim 16 recites a computer-implemented method whereas Claim 6 recites an apparatus.  Specifically pertaining to Claim 16, Examiner notes that Keen teaches a computer implemented method and a system to perform the aforementioned limitations, e.g. see Keen paragraphs [0007] and [0009], and hence the grounds of rejection provided above for Claim 6 are similarly applied to Claim 16.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keen, Farooq, and Saeed in view of Rogers (Patent No. US 8,103,524).
Regarding Claim 21, the combination of Keen, Farooq, and Saeed teaches the limitations of Claim 1, and Farooq further teaches the following: The apparatus of claim 1, wherein:
the first output data represents a plurality of predicted care provider resources required at the end of the predicted hospitalisation duration (The allocated resources may include a scheduling a physician in-home follow-up appointment with a patient, e.g. see Farooq paragraphs [0064]-[0065] – that is, the system determines, utilizing a neural network, the optimal set of follow-up resources (e.g. a physician, a means of transportation to the patient’s home, and any necessary equipment to conduct the in-home visit comprise “a plurality” of care provider resources) to be allocated to a patient after the patient has been discharged (i.e. at the end of the predicted task duration).  It would have been obvious to modify Keen to incorporate the resource allocation at the end of the hospitalisation duration as taught by Farooq in order to reduce preventable rate of readmission, improve quality of care, and avoid financial and legal implications, e.g. see Farooq paragraph [0004].). 
But the combination of Keen, Farooq, and Saeed does not teach the following:
(A)	wherein allocating comprises searching for a single provider that can provide the plurality of predicted care provider resources at or near the end of the predicted hospitalisation duration.
(A)	Rogers teaches it was old and well-known in the art of healthcare, at the effective filing date, for the system to enable a user to search for a physician based on a plurality of criteria including a specialty such as an orthopedic surgeon and a subspecialty such as pediatric Ear-Nose-Throat (ENT), e.g. see col. 3, lines 28-56 – that is, it would be obvious that the resources required for orthopedic surgery and ENT procedures would differ, and hence the system enables a user to search for a single provider who is capable of providing a plurality of care provider resources.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Keen, Farooq, and Saeed to incorporate enabling the search for a provider who is capable of providing a plurality of care provider resources as taught by Rogers in order to enable more informed decisions for physicians and better patient care, e.g. see Rogers col. 1, lines 5-23, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686